Exhibit 10.1

 

AMENDMENT NO. 3

 

Dated as of March 13, 2013

 

to

 

CREDIT AGREEMENT

 

Dated as of September 9, 2011

 

THIS AMENDMENT NO. 3 (this “Amendment”) is made as of March 13, 2013 by and
among ViroPharma Incorporated, a Delaware corporation (the “Borrower”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), under that
certain Credit Agreement dated as of September 9, 2011 by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.

 

WHEREAS, the Borrower has requested that the Required Lenders and the
Administrative Agent agree to address certain provisions of the Credit Agreement
in certain respects as provided herein;

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.

 

1.                                      Agreements.  Effective as of the date of
satisfaction of the conditions precedent set forth in Section 2 below:

 

(a)                                 The parties hereto hereby agree that, from
and after the date hereof until the Trigger Date (as defined below) (such
period, the “Effective Period”), Section 6.12(b) of the Credit Agreement shall
be of no force or effect, and no failure by the Borrower to comply with the
terms of such Section 6.12(b) during the Effective Period will result in a
Default or Event of Default under the Credit Agreement (it being understood and
agreed that during the Effective Period the concept of the “Total Leverage
Ratio” will remain in force and be effective in all other respects under the
Credit Agreement, including, without limitation, the inclusion of the
calculation thereof in each certificate delivered by the Borrower pursuant to
Section 5.01(c) of the Credit Agreement during the Effective Period); provided
that, it is understood and agreed for the avoidance of doubt that, on and after
the Trigger Date, Section 6.12(b) of the Credit Agreement shall be in full force
and effect and this Section 1(a) of this Amendment shall automatically terminate
and be null and void.

 

(b)                                 The parties hereto hereby agree that, during
the Effective Period, (i) the Borrower shall not be permitted to request any
Credit Event, (ii) the Lenders shall have no obligation to fund any Borrowing or
to make any Loan or any other extension of credit to the Borrower under the
Credit

 

--------------------------------------------------------------------------------


 

Agreement, (iii) the Swingline Lender shall have no obligation to, and will not
without the written consent of the Required Lenders, make any Swingline Loan
under the Credit Agreement and (iv) the Issuing Bank shall have no obligation
to, and will not without the written consent of the Required Lenders, issue any
Letter of Credit under the Credit Agreement; provided that, it is understood and
agreed for the avoidance of doubt that, on and after the Trigger Date, this
Section 1(b) of this Amendment shall automatically terminate and be null and
void.

 

(c)                                  As used herein, “Trigger Date” means the
first date following April 1, 2013 on which the Borrower delivers to the
Administrative Agent a certificate of a Financial Officer of the Borrower
pursuant to the terms and conditions of Section 5.01(c) of the Credit Agreement
(i) demonstrating that the Total Leverage Ratio as of the then most recently
ended fiscal quarter of the Borrower is equal to or less than 3.50 to 1.00 and
(ii) requesting that the Trigger Date be activated.

 

(d)                                 Section 6.04(k) of the Credit Agreement is
hereby amended to delete the reference to “Section 6.09” appearing therein and
to replace such reference with a reference to “Section 6.07”.  It is understood
and agreed that the foregoing amendment to Section 6.04(k) of the Credit
Agreement is effective as of the Effective Date.

 

2.                                      Conditions of Effectiveness.  This
Amendment shall be effective as of March 13, 2013, subject to the conditions
precedent that the Administrative Agent shall have received (i) counterparts of
this Amendment duly executed by the Borrower, the Required Lenders and the
Administrative Agent, (ii) counterparts of the Consent and Reaffirmation
attached as Exhibit A hereto duly executed by the Subsidiary Guarantors and
(iii) all fees and other amounts due and payable on or prior to the date of this
Amendment, including, to the extent invoiced, payment and/or reimbursement of
the Administrative Agent’s and its Affiliates’ reasonable and documented
out-of-pocket fees and expenses (including reasonable fees, charges and
disbursements of counsel for the Administrative Agent) required to be reimbursed
or paid by the Borrower in connection with this Amendment and the other Loan
Documents.

 

3.                                      Representations and Warranties of the
Borrower.  The Borrower hereby represents and warrants as follows:

 

(a)                                 This Amendment and the Credit Agreement as
modified hereby constitute legal, valid and binding obligations of the Borrower
and are enforceable against the Borrower in accordance with their terms, subject
to (a) applicable bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally, (b) general principles of equity,
regardless of whether considered in a proceeding in equity or at law and
(c) requirements of reasonableness, good faith and fair dealing.

 

(b)                                 As of the date hereof and after giving
effect to the terms of this Amendment, (i) no Default or Event of Default shall
have occurred and be continuing and (ii) the representations and warranties of
the Borrower set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects (provided that any representation and warranty
that is qualified by materiality is true and correct in all respects), except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date.

 

4.                                      Reference to and Effect on the Credit
Agreement.

 

(a)                                 Upon the effectiveness hereof, each
reference to the Credit Agreement in the Credit Agreement or any other Loan
Document shall mean and be a reference to the Credit Agreement as amended
hereby.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Each Loan Document and all other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect, except as set forth herein, and are
hereby ratified and confirmed.

 

(c)                                  Except as set forth herein, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Administrative Agent or the Lenders, nor
constitute a waiver of any provision of the Credit Agreement, the Loan Documents
or any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

(d)                                 In accordance with Section 9.02 of the
Credit Agreement, except as set forth herein, no failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power under the Credit Agreement or under any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders under the Credit Agreement and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

5.                                      Governing Law.  This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

6.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

7.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Signatures delivered by facsimile or
PDF shall have the same force and effect as manual signatures delivered in
person.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

 

VIROPHARMA INCORPORATED,

 

as the Borrower

 

 

 

 

 

By:

/s/ Charles A. Rowland

 

Name:

Charles A. Rowland

 

Title:

CFO

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender, as the Swingline Lender, as the

 

Issuing Bank and as Administrative Agent

 

 

 

 

 

By:

/s/ John Emery

 

Name:

John Emery

 

Title:

Managing Director

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Phillip Ho

 

Name:

Phillip Ho

 

Title:

Director

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Tweer

 

Name:

Eric Tweer

 

Title:

Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Alice Lee

 

Name:

Alice Lee

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Kirk M. Mader

 

Name:

Kirk M. Mader

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Linda Alto

 

Name:

Linda Alto

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

Signature Page to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Consent and Reaffirmation

 

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 3 to Credit Agreement with respect to that certain Credit
Agreement dated as of September 9, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among ViroPharma Incorporated, a Delaware corporation (the “Borrower”), the
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”), which Amendment No. 3 to Credit Agreement is dated as
of March 13, 2013 and is by and among the Borrower, the financial institutions
listed on the signature pages thereof and the Administrative Agent (the
“Amendment”).  Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit Agreement. 
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Subsidiary Guaranty and any other Loan Document
executed by it and acknowledges and agrees that the Subsidiary Guaranty and each
and every such Loan Document executed by the undersigned in connection with the
Credit Agreement remains in full force and effect and is hereby reaffirmed,
ratified and confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

 

Dated March 13, 2013

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

 

 

VIROPHARMA BIOLOGICS, INC.

 

 

 

 

 

By:

/s/ Richard S. Morris

 

Name:

Richard S. Morris

 

Title:

Treasurer

 

 

 

VPDE INCORPORATED

 

 

 

 

 

By:

Wesley N. Riemer

 

Name:

Wesley N. Riemer

 

Title:

Treasurer

 

 

 

VPINT INCORPORATED

 

 

 

 

 

By:

Wesley N. Riemer

 

Name:

Wesley N. Riemer

 

Title:

Treasurer

 

 

 

VPMP INCORPORATED

 

 

 

 

 

By:

/s/ Richard S. Morris

 

Name:

Richard S. Morris

 

Title:

Treasurer

 

Signature Page to Consent and Reaffirmation to Amendment No. 3 to

Credit Agreement dated as of September 9, 2011

ViroPharma Incorporated

 

--------------------------------------------------------------------------------